DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Borghi (US 8,919,315).
Regarding claim 1, Borghi discloses a multi-cylinder engine (Fig. 4, engine with multiple intakes) intake structure in which exhaust gas is partially recirculated as EGR gas for fresh air taken into a plurality of cylinders (Fig. 4, the exhaust gas exiting the cylinder travels through the line 60 to cooler 61 and into the intake system via passage 214 shown in Fig. 1), the multi-cylinder engine intake structure comprising: a fresh air distribution chamber 204 in which a plurality of fresh air distribution openings 11 are open, the plurality of fresh air distribution openings communicating with individual intake ports of the plurality of cylinders (Fig. 3, shown lines leading from intake chamber 204 into the multiple cylinders 
Regarding claim 2, Borghi discloses the multi-cylinder engine intake structure according to claim 1, wherein the fresh air distribution chamber is an internal space in a concave shape formed in a side surface part of a cylinder head (Fig. 1 and 3, the gas collection chamber is within a structure of a cylinder head as shown, the structure being a concave opening to provide a space), wherein the gas collection chamber is an internal space of a collector mounted to the side surface part of the cylinder head (Fig. 1, the space 215 is shown with its attachment being onto the device 20 in the cylinder head), in a state so as to cover an opening part of the fresh air distribution chamber (Fig. 3, shown together, it is covered), and wherein the multi-cylinder engine intake structure comprises a separation plate 8 in which the first communication opening 70 is formed (Fig. 1, shown), the separation plate 8 being intermediately 
Regarding claim 3, Borghi discloses the multi-cylinder engine intake structure according to claim 1, wherein the fresh air distribution chamber is an internal space in a concave shape formed in a side surface part of a cylinder head, wherein the gas collection chamber is an internal space of a collector mounted to the side surface part of the cylinder head, in a state so as to cover an opening part of the fresh air distribution chamber, wherein a plurality of boss parts, to which bolts for mounting are inserted, are provided in a mounting part of the collector for the side surface part of the cylinder head, and wherein outer peripheral parts of the plurality of boss parts are configured as convex parts formed on an inner wall surface of the gas collection chamber for facilitating mixing (Fig. 1, shown bolts 211 penetrate the collector part 21 into the plate 8 which then penetrate the concave air distribution chamber 20 which has bosses 205 for the bolts).  
Regarding claim 4, Borghi discloses the multi-cylinder engine intake structure according to claim 1, comprising a second communication opening formed to have a diameter smaller than the first communication opening and configured to allow the second mixture region of the gas collection chamber and the fresh air distribution chamber to communicate with each other (Fig. 5, an alternate embodiment in which the opening 70 comprises multiple openings along the length of the plate 8).  
Regarding claim 5, Borghi discloses the multi-cylinder engine intake structure according to claim 1, wherein the first mixture region is a region in which the mixture gas flows along a direction intersecting with a direction of a central axis of the first communication opening (Fig. 1, the mixtures enter ports 213 and 214 for intersecting the central axis of the communication region, and wherein the second mixture region is a region located further in a back of the communication region along the 
Regarding claim 6, Borghi discloses the multi-cylinder engine intake structure according to claim 1, wherein the first mixture region is a region in which the EGR gas introduced from the EGR gas inlet flows along the flowing direction of the mixture gas and in which the fresh air introduced from the air inlet is merged with the EGR gas flowing along a direction intersecting with the flowing direction of the mixture gas (Fig. 1, shown region with the inlet 213 for air flowing into the area of the inlet 214 for EGR).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A LATHERS whose telephone number is (571)272-1050.  The examiner can normally be reached on M-F 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/KEVIN A LATHERS/Primary Examiner, Art Unit 3747